Ryan, C. J.
This was one of the kindred causes argued and decided with Marsh v. Supervisors, 42 Wis., 502. When we ruled in that case that no allowance should be taxed for any of the printed cases, we were under the belief that the same objection applied to them all. So far as this particular appeal is concerned, it now appears that we were mistaken; that the printed case here was unobjectionable, and was guilty only of being found in bad company. As the mistake was our own, we feel the greater regret that this application comes too late to correct it.
Where an error arises in the taxation of costs by mere mistake of the clerk, it is not necessary here, and we are not prepared, to say that the taxation may not remain within the power of the court, after jurisdiction of the appeal has ceased *255by the statute, or even after the term. But here the mistake is not the mistake of the clerk. The clerk strictly followed the direction of the court, in a matter, on which the mind of the court expressly acted, as expressly as upon the judgment of the appeal itself.. The thirty days’ jurisdiction of the appeal, after judgment, and the term of judgment, had both passed before this appeal from the clerk’s taxation was taken. And, under all the cases, we are now powerless to correct our own mistake. We are, therefore, reluctantly compelled to hold that we have lost all authority to review the clerk’s taxation, because we have lost all jurisdiction to review our own error governing the taxation.